Citation Nr: 1035527	
Decision Date: 09/20/10    Archive Date: 09/28/10

DOCKET NO.  97-29 904	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to a rating in excess of 10% for right knee 
injury residuals status post meniscectomy prior to 12 March 2009.

2.  Entitlement to a rating in excess of 30% for right knee 
injury residuals status post meniscectomy since 12 March 2009.

3.  Entitlement to a rating in excess of 10% for postoperative 
left knee injury partial medial meniscectomy and chondroplasty 
residuals prior to 12 March 2009.

4.  Entitlement to rating in excess of 30% for postoperative left 
knee injury partial medial meniscectomy and chondroplasty 
residuals since 12 March 2009.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The Veteran had active service from March 1971 to June 1984.

This appeal to the Board of Veterans Appeals (Board) originally 
arose from a May 1997 rating action that denied ratings in excess 
of 10% each for right knee injury residuals status post 
meniscectomy, and for left knee injury residuals.

By rating action of June 2000, the RO granted a temporary total 
rating of 100% under the provisions of 38 C.F.R. § 4.30 (T/TR) 
for right knee partial medial and lateral meniscectomy residuals 
from 11 April 2000; a schedular 10% rating was restored from 
August 2000.  

By rating action of September 2001, the RO granted a T/TR for 
postoperative left knee injury partial medial meniscectomy and 
chondroplasty residuals from 21 August 2001; a schedular 10% 
rating was restored from December 2001.

By rating action of March 2002, the RO extended the T/TR for 
postoperative left knee injury partial medial meniscectomy and 
chondroplasty residuals through February 2002; a schedular 10% 
rating was restored from March 2002.

By decision of September 2003, the RO remanded this case to the 
RO for further development of the evidence and for due process 
development.

By rating action of June 2004, the RO granted a separate rating 
for right knee arthritis with limitation of motion, and assigned 
a 10% rating from 22 February 2002, and a 30% rating from 4 May 
2004.  The RO also granted a separate 20% rating for left knee 
arthritis with limitation of motion from 4 May 2004.

By decision of October 2004, the RO remanded this case to the RO 
for further development of the evidence and for due process 
development.

By rating action of February 2006, the RO assigned a T/TR for 
right knee injury residuals status post meniscectomy from 29 
September 2005, and restored a 10% schedular rating from January 
2006.

By rating action of March 2006, the RO extended the T/TR for 
right knee injury residuals status post meniscectomy through 
March 2006, and restored a 10% schedular rating from April 2006.

By rating action of August 2007, the RO denied a total disability 
rating based on individual unemployability due to service-
connected disabilities (T/R).

In February 2008, the Veteran testified at a Board hearing before 
the undersigned Veterans Law Judge (VLJ) at the RO.

In July 2008, the undersigned VLJ advanced this appeal on the 
Board's docket pursuant to 38 C.F.R. § 20.900(c) (2008).  
38 U.S.C.A. § 7107(a)(2) (West 2002).
  
By decision of July 2008, the Board remanded this case to the RO 
for further development of the evidence and for due process 
development.

By rating action of December 2009, the RO assigned a T/TR for 
arthritis of each knee with limitation of motion from 21 August 
2008, and restored a 30% schedular rating for the right knee from 
March 2009, and a 20% schedular rating for the left knee from 
March 2009.  The RO also assigned a T/TR for right knee injury 
residuals status post meniscectomy and for postoperative left 
knee injury partial medial meniscectomy and chondroplasty 
residuals from 21 August 2008, and restored a 10% schedular 
rating for each knee from 1 March 2009.

By rating action of June 2010, the RO granted 30% schedular 
ratings each for right knee injury residuals status post 
meniscectomy, and for postoperative left knee injury partial 
medial meniscectomy and chondroplasty residuals from 12 March 
2009.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, D.C.  The VA will notify the 
appellant if further action is required.


REMAND

Considering the record in light of the duties imposed by the 
Veterans Claims Assistance Act of 2000 (VCAA) (38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2009)), the Board finds that all 
notice and development action needed to render a fair decision on 
the claims on appeal has not been accomplished.

Appellate review discloses that the March 2009 and February 2010 
VA orthopedic examination reports are inadequate, in that the 
degree and extent to which the Veteran experiences additional 
loss of function of each knee due to pain, weakness, excess 
fatigability, and incoordination, to include with repeated use 
during flare-ups, has not been adequately evaluated.  See 
38 C.F.R. §§ 4.40, 4.45 (2009); DeLuca v. Brown, 8 Vet. App. 202, 
204-7 (1995).

Where the record does not adequately reveal the current state of 
disability, the fulfillment of the duty to assist includes 
providing a thorough and contemporaneous medical examination that 
considers the claimant's prior medical examinations and 
treatment.  See Floyd v. Brown, 9 Vet. App. 88, 93 (1996); 
Ardison v. Brown, 6 Vet. App. 405, 407-08 (1994).  The VA is 
required to schedule an examination whenever evidence indicates 
that there has been a material change in disability or that the 
current rating may be incorrect.  38 C.F.R. § 3.327(a) (2009); 
see Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  
Inadequate medical evaluation frustrates judicial review.  Hicks 
v. Brown, 8 Vet. App. 417, 422 (1995).  

As the current degree of severity of each knee and how they 
impair the Veteran functionally are unclear, the Board finds that 
the duty to assist requires that this case be remanded to the RO 
to afford the claimant a new VA orthopedic examination by a 
physician to obtain pertinent clinical findings prior to 
adjudicating the claims on appeal.

The Veteran is hereby advised that failure to report for the 
scheduled VA examination, without good cause, shall result in 
denial of his claims.  See 38 C.F.R.  § 3.655(b) (2009).  
Examples of good cause include, but are not limited to, the 
illness or hospitalization of the claimant and death of an 
immediate family member.  Id.  If the Veteran fails to report for 
the scheduled examination, the RO should obtain and associate 
with the claims folder a copy of any notice of the examination 
sent to him by the pertinent VA medical facility.    

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the U.S. Court of 
Appeals for Veterans Claims (Court) held that a request for a T/R 
is not a separate claim for benefits, but rather is best 
understood as involving an attempt to obtain an appropriate 
rating for disabilities, either as part of the initial 
adjudication of a claim or, if a disability upon which 
entitlement to a T/R is based has already been found to be 
service connected, as part of a claim for increased compensation.  
Consequently, when entitlement to a T/R is raised during the 
adjudicatory process of the underlying disability or during the 
administrative appeal of the initial rating assigned for that 
disability, it is part of the claim for benefits for the 
underlying disability.  Both entitlement to a T/R and its 
effective date are necessarily part of the consideration of the 
appropriate initial disability rating for the underlying 
condition. 

Appellate review of the evidence shows that the March 2009 VA 
examiner opined that the veteran's bilateral knee disability with 
severe instability of both knees had been progressively more 
disabling, and that the Veteran was no longer employable.  On 
February 2010 examination, the same VA physician who examined the 
Veteran in March 2009 opined that the veteran's bilateral knee 
disability with severe instability of both knees rendered him 
100% totally disabled, and that he would remain totally disabled 
until bilateral total knee surgery was performed and he was 
subsequently fully rehabilitated.  However, the T/R issue raised 
in the March 2009 and February 2010 VA examination reports has 
not been adjudicated by the RO.  As this issue is inextricably 
intertwined with the increased rating claims pending on appeal, 
the Board finds that the RO must adjudicate the T/R issue in the 
first instance prior to a Board decision on the higher rating 
issues, and this case must thus be remanded to the RO to 
accomplish this action.  

On remand, the RO should also obtain copies of all records of 
outstanding treatment and evaluation of the Veteran for his knees 
at the Bay Pines, Florida VA Medical Center (VAMC) from October 
2008 up to the present time.  See 38 U.S.C.A. § 5103A(b).  The 
Board emphasizes that records generated by VA facilities that may 
have an impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during the 
consideration thereof, regardless of whether those records are 
physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 
(1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Under 
38 C.F.R. § 3.159(b), efforts to obtain Federal records should 
continue until either the records are received or notification is 
provided that further efforts to obtain them would be futile.  
See 38 C.F.R. § 3.159(c)(1).  

The action identified herein is consistent with the duties 
imposed by the VCAA.  However, identification of specific action 
requested on remand does not relieve the RO of the responsibility 
to ensure full compliance with the VCAA and its implementing 
regulations.  Hence, in addition to the action requested above, 
the RO should also undertake any other development and/or 
notification action deemed warranted by the VCAA prior to 
adjudicating the claims on appeal.

Accordingly, this appeal is hereby REMANDED to the RO via the AMC 
for the following action:

1.  The RO should obtain from the Bay 
Pines, Florida VAMC copies of all records 
of outstanding outpatient treatment and 
evaluation of the Veteran for his knees 
from October 2008 up to the present time.  
In requesting these records, the RO should 
follow the current procedures prescribed in 
38 C.F.R. § 3.159.  All records and/or 
responses received should be associated 
with the claims folder.  

2.  If any records sought are not obtained, 
the RO should notify the appellant and his 
representative of the records that were not 
obtained, explain the efforts taken to 
obtain them, and describe further action to 
be taken.

3.  After all available records and/or 
responses received have been associated 
with the claims folder, the RO should 
arrange for the Veteran to undergo a VA 
orthopedic examination by a physician to 
determine the degree of severity of his 
right knee injury residuals status post 
meniscectomy, and his postoperative left 
knee injury partial medial meniscectomy and 
chondroplasty residuals.  The entire 
claims folder must be made available to 
the physician designated to examine the 
Veteran, and the examination report 
should include discussion of his 
documented medical history and 
assertions.  All indicated studies and 
tests (to include X-rays, if deemed 
appropriate) should be accomplished, and 
all clinical findings should be reported in 
detail and correlated to a specific 
diagnosis.  

All clinical findings should be reported in 
detail, including (a) range of motion 
studies of each knee, expressed in degrees, 
and (b) whether there instability of either 
knee.  

The doctor must render specific 
findings as to whether, during the 
examination, there is objective evidence of 
pain on motion, weakness, excess 
fatigability, and/or incoordination 
associated with either knee.  If pain on 
motion is observed, he should indicate the 
point at which pain begins.  He should 
indicate whether, and to what extent, the 
Veteran experiences likely functional loss 
of either knee due to pain and/or any of 
the other symptoms noted above during 
flare-ups and/or with repeated use; to the 
extent possible, the examiner should 
express such functional loss in terms 
of additional degrees of limited 
motion. 

The examiner should also comment as to the 
degree and extent that the veteran's right 
knee injury residuals status post 
meniscectomy, and postoperative left knee 
injury partial medial meniscectomy and 
chondroplasty residuals impair him 
industrially.

The physician must set forth all 
examination findings, together with the 
complete rationale for the comments and 
opinions expressed, in a printed 
(typewritten) report.

4.  If the Veteran fails to report for the 
scheduled examination, the RO must obtain 
and associate with the claims folder a copy 
of the notice of the date and time of the 
examination sent to him by the pertinent VA 
medical facility.

5.  To help avoid future Remand, the RO 
must ensure that all requested development 
action has been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West,        11 Vet. App. 
268, 271 (1998).   

6.  After completing the requested action, 
and any additional notification and/or 
development deemed warranted, the RO should 
readjudicate the increased rating claims on 
appeal in light of all pertinent evidence 
and legal authority, to include 
consideration of the propriety of (a) the 
assignment of separate ratings for any knee 
instability per VAOPGCPREC 23-97, 
VAOPGCPREC 9-98, and 38 C.F.R. § 3.59, and 
(b) referral for extraschedular rating 
under the provisions of 38 C.F.R. 
§ 3.321(b)(1) (2009) and the Court's 
decision in Thun v. Peake, 22 Vet. 
App. 111, 115-16 (2008).  The RO should 
also adjudicate the inextricably-
intertwined claim for a T/R in the first 
instance.   

If the Veteran fails to report for the 
scheduled examination, the RO should apply 
the provisions of 38 C.F.R. § 3.655(b), as 
appropriate.           
 
7.  Unless the benefits sought on appeal 
are granted to the veteran's satisfaction, 
the RO must furnish him and his 
representative an appropriate Supplemental 
Statement of the Case that includes clear 
reasons and bases for all determinations, 
and afford them the appropriate time period 
for response before the claims folder is 
returned to the Board for further appellate 
consideration.

The purpose of this REMAND is to afford due process; it is not 
the Board's intent to imply whether any benefit requested should 
be granted or denied.  The Veteran needs take no action until 
otherwise notified, but he may furnish additional evidence and/or 
argument during the appropriate timeframe.  See Kutscherousky v. 
West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 
108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or the 
U.S. Court of Appeals for Veterans Claims (Court) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2009).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the nature 
of a preliminary order and does not constitute a decision of the 
Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) 
(2009).

